DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach nor render obvious an O-ring and a back-up ring disposed closer to the cooling water passage than the O-ring and having a distance to the cylinder block that is smaller than a distance from the one-side wall to the cylinder block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Feather et al (US 3,853,099 hereinafter “Feather”) in view of Hiramitsu et al (US 2007/0227475 hereinafter “Hiramitsu”).

In regards to claim 1:
	Feather teaches a cylinder liner (21) mounted on a cylinder block (10) of an internal combustion engine and slidably accommodating a piston along an axial direction, the cylinder liner comprising a small diameter portion configured to form a cooling water passage between the small diameter portion and an inner peripheral surface of the cylinder block, a large diameter portion disposed adjacent to the small diameter portion in the axial direction and formed to have a larger diameter than the small diameter portion, and at least one seal groove formed on an outer peripheral surface of the large diameter portion in an annular shape along a circumferential direction, the large diameter portion includes a one-side wall portion formed between the cooling water passage and a cooling-water-passage-side seal groove which is a seal groove disposed closest to the cooling water passage in the axial direction, and an other-side wall portion disposed farther from the cooling water passage than the cooling-water-passage-side seal groove is in the axial direction.
	Feather does further teach the one-side wall portion is configured to have at least part in a circumferential direction including a thrust direction of the piston, a larger distance to the inner peripheral surface of the cylinder block than a distance from the other-side wall portion to the inner peripheral surface of the cylinder block, wherein the one-side wall portion has a curved wall that extends towards the small diameter portion.  To advance prosecution, additional prior art is provided to teach walls that extend along the axial direction can have a reduced diameter, forming a gap between the cylinder liner and the cylinder block. 
	Hiramitsu teaches a side wall portion having a larger distance to the inner peripheral surface of the cylinder block than a distance from the other-side wall portion to the inner peripheral surface of the cylinder block in order to prevent unwanted contact between the side wall and the cylinder block (Paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art to have a larger distance to the inner peripheral surface of the cylinder block than a distance from the other-side wall portion to the inner peripheral surface of the cylinder block in order to prevent unwanted contact between the side wall and the cylinder block.



    PNG
    media_image1.png
    1011
    871
    media_image1.png
    Greyscale

Annotated Figure 1 of Feather


In regards to claim 2:
	Hiramitsu teaches the one-side wall portion is configured to have over the entire circumference in the circumferential direction, a larger distance to the inner peripheral surface of the cylinder block than a distance from the other-side wall portion to the inner peripheral surface of the cylinder block.

In regards to claim 3:
	Hiramitsu teaches the one-side wall portion has a cooling water passage side surface (14 of Figure 2 of Hiramitsu) facing the cooling water passage, the cooling water passage side surface being formed such that, in at least part in the circumferential direction including the thrust direction of the piston, a distance to the inner peripheral surface of the cylinder block gradually increases with an increase in distance from the seal groove.

In regards to claim 4:
	Hiramitsu teaches the cooling water passage side surface is formed such that, over the entire circumference in the circumferential direction, a distance to the inner peripheral surface of the cylinder block gradually increases with an increase in distance from the seal groove.

In regards to claim 8:
	Feather teaches a cylinder block and cylinder liner according to claim 1 and a seal member mounted on the cooling-water-passage-side seal groove.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by Feather.

In regards to claim 6:
	Feather teaches a cylinder liner mounted on a cylinder block of an internal combustion engine and slidably accommodating a piston along axial direction, the cylinder liner comprising small diameter portion configured to form a cooling water passage between the small diameter portion and an inner peripheral surface of the cylinder block, a large diameter portion disposed adjacent to the small diameter portion in the axial direction and formed to have a larger diameter than the small diameter portion, and at least one seal groove formed on an outer peripheral surface of the large diameter portion in an annular shape along a circumferential direction, the large diameter portion includes a one-side wall portion formed between the cooling water passage and a cooling-water-passage-side seal groove which is a seal groove disposed closest to the cooling water passage in the axial direction, and an other-side wall portion having a cooling water passage side surface facing the cooling water passage and the cooling water passage side surface being formed such that in at least part in a circumferential direction including a thrust direction of the piston, a distance to the inner peripheral surface of the cylinder block gradually increases with an increase in distance from the seal groove. 

    PNG
    media_image2.png
    1153
    871
    media_image2.png
    Greyscale

Zoomed in and annotated Figure 1 of Feather
In regards to claim 7:
	Feather teaches the cooling water passage side surface is formed such that, over the entire circumference in the circumferential direction, a distance to the inner peripheral surface of the cylinder block gradually increases with an increase in distance from the steal groove.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747